Information Disclosure Statement
The NPL (“Aviation Unit Maintenance (AVUM) and Aviation Intermediate Maintenance Manual (AVIM) for General Aircraft Maintenance”) cited on the information disclosure statement filed 9/26/2019 was not considered, because the date was not cited and so is not in conformance with MPEP 609. In order for this prior art to be considered the date of the document should be added to the IDS. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DMC/Examiner, Art Unit 3745        


/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745